Motion granted insofar as to dispense with the printing of the record on appeal and the appellants’ points and permitting *623the appeal to be heard upon the original record and upon typewritten appellants’ points on condition that the appellants serve one copy of the typewritten appellants’ points upon the Corporation Counsel of the City of New York and file six typewritten copies thereof with this court, and on the further condition that, simultaneously with the service of the appellants’ points, the attorney for the appellants deliver to and leave with the Corporation Counsel one copy of the stenographic minutes of the trial which is to be returned to the attorney for the appellants at the time of service of the respondent’s points. Concur — Rabin, J. P., M. M. Frank, "Valente, McNally and Stevens, JJ.